Appeal from an order of the Family Court, Erie County (Margaret O. Szczur, J.), entered March 7, 2011 in a proceeding pursuant to Family Court Act article 10. The order, among other things, adjudged that respondent had abused and neglected the subject children.
*1361It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent mother appeals from an order determining that she abused and neglected her two-month-old child and derivatively abused and neglected her two-year-old child. We reject the mother’s contention that the evidence is legally insufficient to support the determination. Petitioner presented evidence, including the testimony of a physician, establishing that the younger child sustained fractures of his left humerus, right humerus, left tibia and several ribs, and that the injuries were inflicted at different times. Petitioner thereby established a prima facie case of child abuse and neglect with respect to the younger child pursuant to Family Court Act § 1046 (a) (ii), “and the mother failed to rebut the presumption of parental responsibility” (Matter of Seth G., 50 AD3d 1530, 1531 [2008]; see Matter of Michael I., 276 AD2d 839, 840-841 [2000], lv denied 96 NY2d 701 [2001]; see generally Matter of Philip M., 82 NY2d 238, 245-247 [1993]).
Petitioner also established by a preponderance of the evidence that the older child was derivatively abused and neglected, inasmuch as the abuse and neglect of the younger child “is so closely connected with the care of [the older] child as to indicate that [he] is equally at risk” (Matter of Marino S., 100 NY2d 361, 374 [2003], cert denied 540 US 1059 [2003]). Indeed, the abuse and neglect of the younger child “demonstrates such an impaired level of judgment by the [mother] as to create a substantial risk of harm for any child in her care” (Matter of Aaron McC., 65 AD3d 1149, 1150 [2009]). Present — Smith, J.E, Feradotto, Garni and Sconiers, JJ.